DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 July 2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [U.S. Pub. No. 2015/0035640 A1] in view of Kajino [JP2001267166 A].
Regarding claim 25, Wang discloses a magnetic body (e.g., 34, Paragraph 0018, Fig. 3);
an insulating substrate (e.g., 30) embedded in the magnetic body 34;
first and second coil conductors (e.g., multilayer coil 32) disposed on respective opposing surfaces of the insulating substrate 30 and embedded in the magnetic body 34; and
first and second external electrodes (e.g., 36, 36) disposed on external surfaces of the magnetic body 34,
wherein the first and second coil conductors (e.g., opposing coils 32) are connected in series (e.g., forming an inductor, Paragraph 0018) with each other between the first and second external electrodes (e.g., 36, 36),
each of the first and second coil conductors includes a spiral seed pattern (e.g., 31, Paragraph 0021, Fig. 4) disposed on the respective surface of the insulating substrate 30 (see Fig. 3), a conductive surface coating layer (e.g., 320a) covering the spiral seed pattern 31 and a portion of the respective surface of the insulating substrate 30, and an upper coating layer (e.g., 320b) covering the conductive surface coating layer 320a (Fig. 4), and the insulating substrate 30 has a via hole (e.g., 37) extending there through (Paragraph 0027, Fig. 3).
Wang discloses the instant claimed invention discussed above except for the spiral seed patterns of the first and second coil conductors are integrally formed with each other through the via hole, such that the spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of the insulating substrate in a thickness direction,
a thin film conductor layer is arranged between at least one of the spiral seed patterns and the insulating substrate, and 
the thin film conductor layer is thinner than the at least one of the spiral seed patterns.
Kajino discloses spiral seed pattern layers (e.g., 41 used as a base or seed layer for surface coat 42, Paragraph 0014, Fig. 1A-1E) of first and second coil conductors (e.g., 4, 4, upper and lower coil pattern on substrate 2) are integrally formed with each other through via hole (e.g., Fig. 1C-1E), such that the spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of insulating substrate (e.g., 2) in a thickness direction,
a thin film conductor layer (e.g., 3, Paragraphs 0019-0022, Fig. 1A-1E) is arranged between at least one of the spiral seed patterns and the insulating substrate (e.g., 2), and 
the thin film conductor layer 3 is thinner than the at least one of the spiral seed patterns 41.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have seed pattern layer integrally formed with via hole and thin film conductor layer arranged between spiral seed pattern and the substrate as taught by Kajino to the seed layer and via hole structure of Wang to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer to the substrate.

Claims 29, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kajino as applied to claim 25 above, and further in view of Ito et al. [U.S. Patent No. 9236171].
Regarding claim 29, Wang in view of Kajino discloses the instant claimed invention discussed above except for each of first and second coil conductors extends to a respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors of Wang in view of Kajino to provide the inductor device with a reliable electrical contact between coil and external electrode. 
Regarding claim 30, Wang in view of Kajino discloses the instant claimed invention discussed above except for the spiral seed pattern, the conductive surface coating layer, and the upper coating layer of each of the first and second coil conductors extends to the respective external surface of the magnetic body.
Ito discloses each of first and second coil conductors (e.g., 30a, 30b) and the respective seed pattern layer extends (e.g., through 31a, 31b, respectively, column 21, lines 27-39, Fig. 17, 18) to a respective external surface of the magnetic body 42.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have first and second coil conductors including seed layers extends to a respective external surface of the magnetic body as taught by Ito to the coil conductors which includes conductive surface coating layer, and the upper coating layer of Wang in view of Kajino to provide the inductor device with a reliable electrical contact between coil and external electrode.
Regarding claim 31, Wang discloses that each conductive surface coating layer 320a is an isotropic plating layer (i.e., indicated by the aspect ratio of the formed coating layer e.g., 1.14, wherein growth of plating layer width and height are substantially the same), and each upper coating layer 320b is an anisotropic plating layer (i.e., indicated by the aspect ratio of the formed upper plating layer e.g., equivalent to 2.4, which is growth of plating height greater than the plating width) [Paragraph 0023, Fig. 4].
Allowable Subject Matter
Claims 12-24 are allowed.
Claim 12 recites, inter alia, 
first and second coil conductors includes a spiral seed pattern disposed on the respective surface of insulating substrate, 
a conductive surface coating layer covering the spiral seed pattern and a portion of the respective surface of the insulating substrate, 
the spiral seed pattern of each of the first and second coil conductors includes a first spiral seed pattern layer and a second spiral seed pattern layer disposed on the first spiral seed pattern layer, both the first and second spiral seed pattern layers have opposing side surfaces each contacting the conductive surface coating layer,
a thin film conductor layer is arranged between at least one of the first spiral seed pattern layers and the insulating substrate, and
the thin film conductor layer is thinner than the at least one of the first spiral seed pattern layers.
Claim 19 recites, inter alia, 
first and second coil conductors includes a spiral seed pattern disposed on the respective surface of insulating substrate, 
a conductive surface coating layer covering the spiral seed pattern and a portion of the respective surface of the insulating substrate,
the first spiral seed pattern layer has the conductive surface coating layer contacting only side surfaces thereof from among top, bottom, and side surfaces, and
the second spiral seed pattern layer has the conductive surface coating layer covering upper and side surfaces thereof,
a thin film conductor layer is arranged between at least one of the first spiral seed pattern layers and the insulating substrate, and
the thin film conductor layer is thinner than the at least one of the first spiral seed pattern layers.

Claims 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Reason for allowable subject matter:
Claim 26 recites, inter alia, 
the spiral seed pattern of each of the first and second coil conductors includes a first spiral seed pattern layer and a second spiral seed pattern layer disposed on the first spiral seed pattern layer, 
only the first spiral seed pattern layers, from among the first spiral seed pattern layers and the second spiral seed pattern layers, are integrally formed with each other through the via hole.
The references of record do not teach or suggest the aforementioned limitation, would it be obvious to modify those references to include such limitation.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25 and 29-31 have been considered but are moot because of the new ground of rejection.
With regards to the amendment of claim 25, Kajino discloses spiral seed pattern layers (e.g., 41 used as a base or seed layer for surface coat 42, Paragraph 0014, Fig. 1A-1E) of first and second coil conductors (e.g., 4, 4, upper and lower coil pattern on substrate 2) are integrally formed with each other through via hole (e.g., Fig. 1C-1E). The spiral seed patterns define a one-piece structure disposed in the via hole which extends beyond both upper and lower surfaces of insulating substrate (e.g., 2) in a thickness direction. A thin film conductor layer (e.g., 3, Paragraphs 0019-0022, Fig. 1A-1E) is arranged between at least one of the spiral seed patterns and the insulating substrate (e.g., 2), and the thin film conductor layer 3 is thinner than the at least one of the spiral seed patterns 41.
It would have been obvious to one having ordinary skill in the art to have seed pattern layer integrally formed with via hole and thin film conductor layer arranged between spiral seed pattern and the substrate as taught by Kajino to the seed layer and via hole structure of Wang to provide the inductor structure with a secured connection with the opposing coil provided by strong adhesion of the seed layer to the substrate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837